IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                     NO. 276
                                        :
         ORDER AMENDING RULES           :                     APPELLATE PROCEDURAL RULES
         123, 127, 552, 910, 911, 1116, :
         2152, 2156, 2171, AND 2544 OF :                      DOCKET
         THE PENNSYLVANIA RULES OF :
         APPELLATE PROCEDURE            :




                                                ORDER


PER CURIAM

       AND NOW, this 1st day of June, 2018, upon the recommendation of the Appellate
Court Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 123, 127, 552, 910, 911, 1116, 2152, 2156, 2171, and 2544 of the
Pennsylvania Rules of Appellate Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.